Citation Nr: 0720399	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  99-23 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for dermatophytosis, 
jungle rot, tinea pedis, and tinea corporis, prior to August 
30, 2002.

2.  Entitlement to a rating in excess of 10 percent for 
dermatophytosis, jungle rot, tinea pedis, and tinea corporis, 
since August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran's skin disability affects roughly 3 percent 
of his body, and only non-exposed parts (his chest, groin, 
and feet); topical creams have been the primary treatment, 
though during flare ups, systemic therapy has been used 
intermittently.  

2.  There is no evidence that the veteran's skin disability 
has affected more than 20 percent of his body, or exposed 
areas, or that there has been constant itching, extensive 
lesions, or near-constant systemic therapy or systemic 
manifestations.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for a compensable 
rating for dermatophytosis, jungle rot, tinea pedis, and 
tinea corporis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Code 7813-7806 (2001).

2.  Since August 30, 2002, the criteria for a rating in 
excess of 10 percent for dermatophytosis, jungle rot, tinea 
pedis, and tinea corporis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.118, Diagnostic Code 7813-7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased rating, and specifically that 
applicable to his skin disability; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  In September 2006, the veteran 
notified VA that he had no further information or evidence to 
submit in conjunction with his claim.  Thereafter, the AOJ 
readjudicated the claim based on all the evidence in October 
2006, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated on three occasions in conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

During the appeal, the regulations pertinent to disabilities 
of the skin were amended, effective August 30, 2002.  See 
Schedule for Rating Disabilities, The Skin, 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 
(2006)).  VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-00.  Essentially, the old criteria may be 
applied to the entire appellate period, but the new criteria 
can only provide a higher evaluation from its effective date 
in August 2002 forward. 

The veteran was advised of the new rating criteria in April 
2006.  The October 2006 supplemental statement of the case 
readjudicated the issue.  Thus, there is no prejudice to the 
veteran for the Board to render a decision.

Old Criteria

The veteran's disability is rated under DC 7813, the code for 
dermatophytosis.  Under the old criteria, DC 7813 directed 
that the disability be rated under the code for eczema.  That 
code, DC 7806, provided a noncompensable rating when there 
was slight, if any, exfoliation, exudation or itching, if it 
was on a non-exposed surface or small area.  A 10 percent 
rating was assigned for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was warranted for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  The maximum rating of 50 percent required 
ulcerations or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or the condition being 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2001).
Prior to August 31, 2002, the veteran's skin disability 
carries a noncompensable rating; subsequent to that date, a 
10 percent evaluation is in effect.  To warrant a higher 
rating under the old criteria, the records would need to show 
at the very least that it affected an exposed area, or an 
extensive area, prior to August 2002, or that the symptoms 
were constant, extensive, or systemic since then.  The 
veteran has undergone three VA examinations during the appeal 
and has also submitted private treatment records.  None of 
these records shows symptoms on par with the higher rating 
categories.

Specifically, the April 2000 exam revealed a hyperpigmented 
patch on the veteran's left upper chest.  His feet and groin 
were clear of rash or discoloration.  The veteran reported 
incidents of extreme itching one to two times per year.  In 
February 2004, a small area on the veteran's chest was noted 
to have poikiloderma, and there was mild hyperpigmentation on 
the upper medial thighs.  The rest of his groin area, as well 
as his feet, were clear from rash.  While he reported that 
his feet frequently itched, there was no sign of constant 
symptoms.  The veteran reported during his August 2005 exam 
that his feet can be painful and itchy at times, and his 
groin area rash flares roughly three to four times a year.  
Objective examination showed scaly feet, covering 
approximately 1 percent of his body surface, and 
hyperpigmented areas on the groin, equaling roughly 2 percent 
of his body.  The private treatment records, dated from 
November 2003 to March 2005, do not contradict these 
findings.  

In sum, the veteran's service-connected skin rash has been 
solely on non-exposed, small areas of the body.  His symptoms 
have included itching and some scaling (exfoliation), but no 
exudation (fluid coming out) or ulceration (tissue loss).  
There have been no systemic or nervous manifestations 
associated with the skin disability documented in the record.  
These symptoms do not meet the criteria for the higher, 10 
percent rating under the old criteria, either prior to or 
after August 2002.  

New Criteria

Under the new criteria for dermatophytosis, DC 7813 directs 
that the disability be rated as scars (DC's 7801, 7802, 7803, 
7804, or 7805) or as dermatitis (DC 7806), depending up on 
the predominant disability.  38 C.F.R. § 4.118, DC 7813 
(2006).  In this case, the veteran's substantial treatment 
has focused on the dermatitis aspect of the disability.  
Thus, DC 7806 is for application.  The evidence dated after 
August 31, 2002 (the effective date of the revised criteria) 
will be discussed in these terms.  

The veteran's current 10 percent evaluation was made 
effective on the basis of the new criteria, which allows the 
evaluation when at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of the exposed areas are affected, or; when 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (2006). 

The veteran's last VA examination in August 2005 showed that 
roughly 3 percent total of the veteran's body surface was 
affected by the skin disability.  However, the record also 
shows intermittent systemic therapy, particularly in February 
2004 when the veteran was started on the corticosteroid Gris-
PEG, and in March 2005, when the corticosteroid Decadron was 
prescribed.  Otherwise, the veteran's medications have 
remained in the topical (rather than systemic) category.  
Thus, the 10 percent rating is appropriate from the date of 
the revised regulation.  

A 30 percent evaluation is assigned with 20 to 40 percent of 
the entire body, or 20 to 40 percent of exposed areas, 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  Id.  The maximum rating of 60 percent, is 
warranted when more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  Id.  

The severity of the veteran's skin disability does not more 
nearly approximate that contemplated by these higher rating 
categories, however.  As above, only 3 percent of the 
veteran's total body surface is affected.  Systemic therapy 
has been intermittent only, noted in the record only twice 
over several years.  The 10 percent evaluation, and no 
higher, is warranted under the diagnostic code for 
dermatitis.

Because DC 7806 also directs that the disability may be rated 
as scars, those will be discussed briefly as well.  DC 7800 
rates scars of the head, face, and neck and is therefore 
inapplicable in this case.  DC 7801 applies to scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and must exceed twelve square inches.  The 
evidence of record does not support any limitation of motion, 
or an area affected that large.  DCs 7802, 7803, and 7804 do 
not provide a rating higher than the 10 percent currently 
assigned.  Other scars are to be rated based on limitation of 
function of the part affected under Diagnostic Code 7805.  
Again, there is no evidence of limitation of motion due the 
veteran's rashes.  Therefore, these codes do not provide a 
higher evaluation.  

To summarize, the veteran's service-connected skin disability 
affects his chest, groin, and feet, that is, only non-exposed 
parts of his body.  During flare ups of the condition, both 
topical and systemic therapy is used; however, systemic 
therapy is intermittent only.  The total surface area of the 
affected parts equals roughly 3 percent of the veteran's 
body.  These symptoms are consistent with the veteran's 
current disability ratings of noncompensable prior to August 
2002, and 10 percent thereafter.  While the Board is 
sympathetic to the veteran and the pain and discomfort he 
experiences due to his service-connected disability, the 
objective medical evidence is not sufficient to warrant 
higher evaluations than currently assigned.  









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for dermatophytosis, 
jungle rot, tinea pedis, and tinea corporis, prior to August 
30, 2002, is denied.

Entitlement to a rating in excess of 10 percent for 
dermatophytosis, jungle rot, tinea pedis, and tinea corporis, 
since August 30, 2002, is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


